Exhibit 10.22

 



CORNERSTONE BANCSHARES, INC.

2002 STATUTORY AND NON-STATUTORY STOCK OPTION PLAN

DIRECTOR OPTION

UNQUALIFIED STOCK OPTION AWARD AGREEMENT

 

 

 

Optionee:

 

Number of shares optioned:

 

Option price per share:

 

Date of grant:

 

Expiration date:

 

1.Grant of Option. Cornerstone Bancshares, Inc. (the “Company”) hereby grants to
the Optionee named above (the “Optionee”), under its 2002 Long Term Incentive
Plan (the “Plan”), an unqualified stock option (the “Option”) to purchase, on
the terms and conditions set forth in this agreement (the “Option Agreement”),
the number of shares set forth above (the “Shares”) of its Common Stock (the
“Common Stock”) of the par value of $1.00 each, at the price per share set forth
above.

 

2.Exercise Period. This Option will expire at 5:00 p.m., Eastern Time on March
1, 2024 (the “Expiration Date”) unless sooner terminated in whole or in part as
follows:

 

(a)In the event of the Optionee’s voluntary termination (except as otherwise set
forth in this Section 2), all Options vested at the date of such termination
shall expire three (3) months after the termination date.

(b)In the event of the Optionee’s termination by reason of disability or death
(as determined under procedures described in Section 7(c) of the Plan), all
Options vested at the date of such termination shall expire twelve (12) months
after the date of such termination.

(c)Notwithstanding any provisions of Section 3 below, upon the Optionee’s
termination for any reason described in Section 12(a) of this Option Agreement
all Options then unexercised, whether “vested” or “unvested”, shall immediately
terminate and have no further force or effect.

 

3.Vesting of Option. This Option may be exercised, as to the vested Options, by
the Optionee upon the terms and conditions hereof at any time, and from time to
time, in whole or in part, in accordance with the following vesting schedule:

 

(a)This option shall become vested and exercisable on the date one-year
following the Date of Grant listed above, as to 50% of the number of Shares
listed above; and,

(b)This Option shall become vested and exercisable on the date two-years
following the Date of Grant listed above, as to 50% of the Shares listed above
(total Shares vested equaling 100% of the Shares listed above).

 

Provided, however, that all unvested portions of the Option shall expire
immediately upon the Optionee’s termination.

 



 

 

 

The Option shall be exercised by written notice to the Secretary of the Company
at the Company’s principal executive offices. Such written notice shall be
accompanied by full payment in cash, surrender of an appropriate number of
Shares of Common Stock which is owned solely by the Optionee, or any combination
thereof for the number of Shares specified in such notice. The fair market value
as of the date the Option is exercised and computed in the manner specified in
the Plan shall be used in valuing Common Stock surrendered in payment for
options.

 

This Option may be exercised at any time and without regard to any other Option
to purchase stock of the Company held by the Optionee subject to the terms and
conditions of this Option Agreement and the Plan.

 

4.Death of Optionee. In the event of the Optionee’s death, the personal or legal
representatives of the Optionee may exercise this Option to the extent not
previously exercised and to the extent this Option could have been exercised on
the Optionee’s date of death. Such exercise must occur within twelve (12) months
after the date of death of the Optionee, and in no event after the Expiration
Date.

 

5.Limitation of Rights. The Optionee and his personal or legal representatives
shall have no voting or other rights as a stockholder with respect to the Shares
covered by this Option until the Optionee or his personal or legal
representatives have paid for the Shares subject to this Option and become the
holder of record of such Shares. None of the Plan, the granting of this Option
nor this Option Agreement shall impose any obligation on the Company or any
subsidiary to continue the employment of the Optionee.

 

6.Reservation of Stock. The Company shall at all times during the term of this
Option Agreement keep available a sufficient number of Shares for the issuance
upon exercise of the Options granted by this Option Agreement.

 

7.Optionee’s Covenant. The Optionee hereby agrees to use his or her best efforts
to promote the Company’s interests and to perform their duties in a
professional, prudent and competent manner.

 

8.Restrictions on Transfer and Pledge. This Option is not transferable except by
will or by the laws of descent and distribution. The Option may be exercised
prior to the Expiration Date during the lifetime of the Optionee only by the
Optionee. Except as provided in Section 4 hereof, none of this Option Agreement,
any rights and privileges hereunder, or any interest herein shall be
transferred, sold, assigned, pledged or hypothecated in any way, whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process.

 

9.Restrictions on Issuance of Shares. The Optionee hereby agrees for himself and
his legal and personal representatives, heirs and distributees, that if a
registration statement covering the shares issuable upon exercise of any option
hereunder is not effective under the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities and blue sky laws (the “State
Acts”) at the time of such exercise, or if such exemption from the registration
provisions of the Securities Act or applicable State Acts is not available, then
all Shares of Common Stock then received or purchased upon such exercise shall
be acquired for investment, and that the notice of exercise delivered to the
Company shall be accompanied by a written investment letter in a form
satisfactory to the Company and its counsel signed by the Optionee or his legal
and personal representative, heirs or distributees, as the case may be, to the
effect that the Shares are being acquired in good faith for investment only, and
not with a view to any distribution thereof. Any shares so acquired may be
deemed “restricted securities” under Rule 144 of the Securities and Exchange
Commission as promulgated under the Securities Act, as the same may be amended
or replaced, and subject to restrictions upon sale or other dispositions. Such
shares shall also be restricted by applicable State Acts. The Optionee hereby
agrees for himself and his legal and personal representatives, heirs and
distributees, that if at any time, the Company’s Board of Directors determines
in its discretion, that listing, registration or qualification of the Shares
covered by the Option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the exercise of the Option, the Option
may not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board of Directors of the
Company.

 



 2 

 

 

10.Plan to Control. The terms contained in the Plan are incorporated into and
made a part of this Option Agreement and this Option Agreement shall be governed
by and construed in accordance with the Plan. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Option Agreement, the provisions of the Plan shall be controlling and
determinative.

 

11.Successors. This Option Agreement shall be binding upon and inure to the
benefit of, the Company and its successors and assigns, and the Optionee’s
personal and legal representatives, heirs and distributees.

 

12.Termination of Employment; Nondisclosure of Trade Secrets. In consideration
of the grant by the Company of this Option, the Optionee agrees as follows:

 

(a)That the Optionee will devote reasonable time and efforts to the service of
the Company or one or more of its subsidiaries in keeping with his training and
abilities, and his responsibilities. Any termination of the Optionee that is a
result of (i) any regulatory agency with jurisdiction requiring the Company to
terminate the Optionee, (ii) any bonding or insurance company refusing to issue
a fidelity bond on the Optionee which is unrelated to such insurer or bonding
company’s inability or refusal to insure or bond the Company or its directors
generally, (iii) any conviction under any bank or bank holding company statute
or regulation which is a felony or which is punishable by a fine of not less
than $5,000.00 and one year in jail, (iv) any theft of the Company property; or
(v) any voluntary termination by the Optionee without the consent of the
Company, shall be deemed to be a violation of this Option Agreement and any
Option whether vested or unvested, to the extent not previously exercised, shall
terminate 30 days after the occurrence of such event.

 

(b)The Optionee recognizes and acknowledges that the Optionee will have access
to certain trade secrets and other valuable, proprietary and confidential
information (individually and collectively (the “Trade Secrets”)) of the Company
and its affiliates and that such information constitutes valuable, special and
unique property of the Company and such other entities. The Optionee will not
disclose or directly or indirectly use, in any manner, such Trade Secrets for
the benefit of anyone other than the Company during the period from the Date of
Grant of this Option through the date this Option has been exercised in full or
has expired, and for a period of two years after the later of such exercise of
expiration or termination of the Optionee. To the extent any Trade Secrets are
required to be disclosed under applicable law or to any governmental authority,
the Optionee shall use his or her best efforts to protect and preserve their
confidentiality and prevent their further disclosure or dissemination. In the
event of a breach or threatened breach by the Optionee of the provisions of this
paragraph, the Company or the employing corporation shall be entitled to an
injunction or temporary restraining order restraining the Optionee from
disclosing, in whole or in part, such Trade Secrets. Nothing herein is intended
to or shall be construed as limiting or prohibiting the Company or the employing
affiliate corporation from pursuing any legal, equitable or other remedies
available to it for such breach or threatened breach, including, without
limitation, the recovery of damages.

 



 3 

 

 

13.No Duty to Disclose Material Information. The Optionee understands that it
would be onerous to the Company and could impose restrictions applicable to
those possessing “Inside Information” on the Optionee, if the Company were
required to make special non-public disclosures of material information to the
Optionee. Accordingly, the Company and the Optionee agree that the Company and
its affiliates and their respective directors, officers employees, agents,
representatives and controlling persons shall have no right to be advised of any
material information regarding the Company and its subsidiaries, at any time
prior to, upon or in connection with any grant, holding, exercise or termination
of options or any rights therein.

 

14.Disposition of Shares. The Optionee agrees to notify the Company promptly of
any proposal or actual disposition of any shares of Common Stock purchased
pursuant to this Option which are disposed of within one year after transfer of
such shares to the Optionee, or within two years of the date of the grant of
such Option. For purposes of such notification, “disposition” shall have the
meaning assigned to it in Section 424(c) of the Code.

 

15.Notices. All notices hereunder shall be in writing, and if to the Company,
shall be delivered personally to the Secretary or mailed to the Company’s
principal executive offices at the address shown below, addressed to the
attention of the Secretary, and if to the Optionee, shall be delivered
personally or mailed to the Optionee at the address noted below. Such addresses
may be changed at any time by notice from one party to the other.

 

16.Acknowledgment. The Optionee acknowledges receipt of a copy of the Plan, a
copy of which is annexed hereto, and represents and warrants that the Optionee
is familiar with the terms and provisions thereof. The Optionee hereby accepts
the Option covered by this Option Agreement subject to all the terms and
conditions of the Plan and this Option Agreement.

 

17.Binding Effect and Governing Law, etc. This Option Agreement shall bind and
inure to the benefit of the parties hereto, the successors and assigns of the
Company descent and distribution. This Option Agreement shall be governed by,
and construed in accordance with, the laws of the State of Tennessee. The
headings and subheadings hereof are for convenience of reference only, and shall
not affect the construction or interpretation of the provisions thereof.

 



 4 

 

 

IN WITNESS WHEREOF, Cornerstone Bancshares, Inc. acting by and through its duly
authorized officers, has caused this Option Agreement to be executed, and the
Optionee has executed this Option Agreement, all as of the day and year first
above written.

 

 

CORNERSTONE BANCSHARES, INC.  ATTEST:                       By:     By:         
        Chairman    Secretary          Cornerstone Bancshares, Inc.         835
Georgia Avenue         Chattanooga, TN 37402

 

OPTIONEE:                            By:                 Address:              
          

 

 



 5 

